DETAILED ACTION
Claims 1-7 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 13 August 2020 are accepted.
Specification
The disclosure is objected to because of the following informalities:
Specification page 6 line 7 recites “optimizing rending of the digital-twin….” This appears to be typographic error for “optimizing rendering of the digital-twin….”
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 recites “optimizing rending of the digital-twin scene.” This appears to be typographic error for “optimizing rendering of the digital-twin scene.”
Appropriate correction is required.
Examiner Note on Claim Interpretation
The claims recite lengthy recitations of antecedent claim elements. For example, step S3 recites “the hierarchically-modeled three-dimensional digitalized models of each said mechanical installation” is one claim element with many recited adjectives describing antecedent attributes. Another example is claim 5 reciting five lines of text quoted from step S4 as antecedent.
Examiner appreciates Applicant’s specificity in identifying antecedent, but notes that Examiner’s claim mapping below will not be repeating itself for each time the claim element is recites an antecedent adjective attribute. Applicant is advised to consider Examiner’s entire discussion of the claims when considering corresponding claim mapping for individual sections whenever antecedents are involved.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0101601 A1 Zhuo, et al. [herein “Zhuo”] in view of US 2022/0026884 A1 Quiros Araya, et al. [herein “Araya”], US patent 9,418,476 B2 Georgescu, et al. [herein “Georgescu”], and US patent 5,097,589 Rezac, et al. [herein “Rezac”].
Claim 1 recites “1. A digital-twin modeling method for an automated testing pipeline for circuit breakers.” Zhuo, Araya, nor Georgescu does not explicitly disclose a pipeline for circuit breakers; however, in analogous art of industrial automation, Rezac column 5 lines 21-26 and 47-48 teach:
The operative parts of the circuit breaker, including the unitary breaker assembly and the trip coil and stationary contact, are preassembled into a module that may be tested and calibrated before final installation in the breaker housing.
…
Thus the essential mechanism of the breaker may be handled and tested as a separate module 100.
Testing the parts of the circuit breaker and testing the essential mechanism of the breaker is testing in a production line for the manufactured circuit breakers.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Zhuo, Araya, Georgescu, and Rezac. One having ordinary skill in the art would have found motivation to use testing of manufactured circuit breakers into the system of a robot control system for the advantageous purpose of improving automation of the manufacture of a circuit breaker. See Rezac title and column 1 lines 40-46.
Claim 1 further recites “comprising steps of: Step S1, acquiring geometric dimensions and geometric shapes of mechanical installations corresponding to testing procedures in the testing pipeline and performing three-dimensional modeling, so as to obtain three-dimensional digitalized models of each said mechanical installation in the testing pipeline.” Zhuo paragraph 120 discloses:
"Digital Twin" refers to a simulation process integrating multidisciplinary, multiphysics, multi-scale, multi-probability, which makes full use of the physical model, sensor update, operating history and other data, and completes the mapping in the virtual space to reflect the corresponding physical equipment life cycle process.
The physical models are geometric shapes and dimensions of the physical equipment. The digital twin virtual space is a 3D digital model of the respective mechanical installations of the physical equipment.
Claim 1 further recites “Step S2, according to an actual production process and motion states of the testing pipeline, performing hierarchy modeling on each said mechanical installation, so as to obtain hierarchically-modeled three-dimensional digitalized models of each said mechanical installation.” Zhuo paragraph 123 discloses “the motion command may be a command for instructing a robot to move in a specified motion manner.” The motion commands correspond with motion states.
Zhuo does not explicitly disclose hierarchy modeling; however, in analogous art of automation modeling in an industrial environment, Araya paragraph 14 teaches “The coordination systems and worker systems are arranged in layers in a hierarchy.” The hierarchical layers are hierarchy modeling of the industrial environment. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Zhuo and Araya. One having ordinary skill in the art would have found motivation to use different levels of hierarchy into the system of a robot control system for the advantageous purpose to “generates a hierarchical task decomposition 170 for how to manufacture the product defined by the product model.” See Araya paragraph 16.
Claim 1 further recites “Step S3, performing mesh optimization on the hierarchically-modeled three-dimensional digitalized models of each said mechanical installation.” Zhuo does not explicitly disclose mesh optimization; however, in analogous art of manufacturing computer-aided engineering kinematic modeling, Georgescu column 6 lines 60-65 teaches:
the mesh optimization unit 130 (sub-domain mesh optimization means) carries out a mesh optimization process for each mesh section using off-the-shelf serial optimization software, such as STELLAR, in such a way that the mesh on the interfaces between sections is not altered.
The mesh optimization of the different sections is performing mesh optimization of the models.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Zhuo, Araya, and Georgescu. One having ordinary skill in the art would have found motivation to use mesh optimization into the system of a robot control system for the advantageous purpose of “reduce the time spent in the solver and increase the accuracy of the solution.” See Georgescu column 2 lines 2-3.
Claim 1 further recites “Step S4, according to actual production workflow of the testing pipeline, designing movements of each said mechanical installation and acquiring each mechanical movement track on the mesh-optimized, hierarchically-modeled three-dimensional digitalized models of each said mechanical installation.” Zhuo paragraph 123 discloses “the motion command may be a command for instructing a robot to move in a specified motion manner.”
Zhuo paragraph 93 discloses:
a robot control kernel to generate robot motion data based on the translated motion command; and a robot Digital Twin to simulate the motion of the robot based on the generated robot motion data and physical conditions of the robot during robot simulation.
The generated motion data are designed movements of the mechanical installation. Simulating the motion is acquiring the movements on the respective mesh model.
Claim 1 further recites “Step S5, combining actual movement logic and cooperative relationship among the movements of the testing pipeline to edit the mechanical movement tracks on the mesh-optimized, hierarchically-modeled three-dimensional digitalized models of each said mechanical installation.” Zhuo paragraph 108 discloses “adjusting the generated robot motion data based on the simulated motion data.” Adjusting the generated robot motion data is editing the mechanical movements based on the combined actual and mesh cooperative relationship of movements of respective models.
Claim 1 further recites “and Step S6, performing motion control on the track-edited, mesh-optimized, hierarchically-modeled three-dimensional digitalized models of each said mechanical installation with the movement tracks edited, and further introducing the three-dimensional digitalized models into a digital-twin scene for motion simulation, thereby realizing virtual movements synchronous with the movements of the testing pipeline.” Zhuo paragraph 114 discloses “communicating the generated robot motion data to the robot Digital Twin or a drive for a motor on the robot according to the configuration of the operation mode, both the simulation and the real movement of the robot may be realized in one control system.” Control of the movement is performing motion control. Using the generated motion data with both the simulated and real movement in one control system is having 3D digital models and virtual movements synchronous with the movements of the testing pipeline.
The simulation movement corresponds with the digitalized models of the digital twin.
The real movement of the robots correspond with the movements of the testing pipeline.
Claim 3 further recites “3. The digital-twin modeling method of claim 1, wherein "performing hierarchy modeling on each said mechanical installation" in Step S2 refers to either combining the models of the same mechanical installation that have physical connection and have the same movement tracks into a movement level, or associating the lower level models that have physical connection in terms of movement but have different said movement tracks into children of a higher level model through linkage so as to build movement association between the models.” From the above list of alternatives the Examiner is selecting “associating the lower level models that have physical connection in terms of movement but have different said movement tracks into children of a higher level model through linkage so as to build movement association between the models.”
Zhuo does not explicitly disclose hierarchy modeling; however, in analogous art of automation modeling in an industrial environment, Araya paragraph 14 teaches “FIG. 1 also shows coordination systems that determine and assign tasks to lower-level coordination systems or to worker systems. The coordination systems and worker systems are arranged in layers in a hierarchy.” The hierarchical layers are hierarchy modeling of the industrial environment. The lower level coordination systems or workers are associated lower level models. The coordination is a linkage of movement associations between the higher and lower level models.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Zhuo and Araya. One having ordinary skill in the art would have found motivation to use different levels of hierarchy into the system of a robot control system for the advantageous purpose to “generates a hierarchical task decomposition 170 for how to manufacture the product defined by the product model.” See Araya paragraph 16.
Dependent Claim 2
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuo, Araya, Georgescu, and Rezac as applied to claim 1 above, and further in view of US patent 10,249,077 B2 Laurent, et al. [herein “Laurent”].
Claim 2 further recites “2. The digital-twin modeling method of claim 1, further comprising: optimizing rending of the digital-twin scene using global illumination.” Zhuo does not explicitly disclose [rendering] the digital scene; however, in analogous art of computer aided engineering, Laurent title teaches “Rendering the Global Illumination of a 3D Scene.” Laurent column 6 lines 23-28 teach:
Real-time performance is reached by using a multiscale representation of the light field, and is fully dynamic and does not resort to any tree structure, nor imposes to maintain any data structure among frames. It is compatible with fully dynamic scenes, including light, view point and geometry animations.
Rendering the global illumination is rendering the digital twin scene using global illumination. Using a multiscale representation is using an optimization of the rendering of the global illumination.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Zhuo, Araya, Georgescu, Rezac, and Laurent. One having ordinary skill in the art would have found motivation to use rendering a viewpoint of the model into the system of a robot control system for the advantageous purpose of evaluating a realistic CAD scenario. See Laurent column 1 lines 18-19 and lines 52-53.
Dependent Claim 4
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuo, Araya, Georgescu, and Rezac as applied to claim 1 above, and further in view of Klingner, B. “Tetrahedral Mesh Improvement” Thesis, U. California Berkeley (2008) [herein “Klingner”].
Claim 4 further recites “4. The digital-twin modeling method of claim 1, wherein ‘performing mesh optimization on the hierarchically-modeled three-dimensional digitalized models of each said mechanical installation’ in Step 3 is achieved by decreasing vertex numbers and face numbers of polygons included in the hierarchically-modeled three-dimensional digitalized models of each said mechanical installation.” Zhuo does not explicitly disclose mesh optimization; however, in analogous art of manufacturing computer-aided engineering kinematic modeling, Georgescu column 6 lines 60-65 teaches:
the mesh optimization unit 130 (sub-domain mesh optimization means) carries out a mesh optimization process for each mesh section using off-the-shelf serial optimization software, such as STELLAR, in such a way that the mesh on the interfaces between sections is not altered.
The mesh optimization of the different sections is performing mesh optimization of the models.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Zhuo, Araya, and Georgescu. One having ordinary skill in the art would have found motivation to use mesh optimization into the system of a robot control system for the advantageous purpose of “reduce the time spent in the solver and increase the accuracy of the solution.” See Georgescu column 2 lines 2-3.
However, neither Zhuo nor Georgescu explicitly disclose vertex and face removal; however, in analogous art of CAD virtual object representation, Klingner page 13 section 3.1 second paragraph teaches “the number of tetrahedra removed and created” and page 13 last line teaches “edge removal and face removal.” Removing tetrahedra, edges, and faces is removing corresponding vertices and faces as a part of the mesh improvement operations.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Zhuo, Araya, Georgescu, Rezac, and Klingner. One having ordinary skill in the art would have found motivation to use mesh improvement operations of Klingner into the system of Georgescu because Georgescu explicitly cites using STELLAR at Georgescu column 6 lines 60-65 cited above. Furthermore, the link references by Georgescu at column 2 lines 9-10 refers to the Klingner thesis as a publication of STELLAR. Accordingly, Examiner considers the Klingner publication as a teaching of STELLAR which is effectively incorporated into the teachings of Georgescu for its mesh optimization operations.
Dependent Claim 6
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuo, Araya, Georgescu, and Rezac as applied to claim 1 above, and further in view of Kühn, W. “Digital Factory – Simulation Enhancing the Product and Production Engineering Process” Proceedings of 2006 Winter Simulation Conf., pp. 1899-1906 (2006) [herein “Kuhn”].
Claim 6 further recites “6. The digital-twin modeling method of claim 1, wherein ‘editing the mechanical movement tracks on the three-dimensional digitalized models of each said mechanical installation’ in Step S5 comprises: on the respective mesh-optimized, hierarchically-modeled three-dimensional digitalized models of each said mechanical installation, capturing the movement tracks participating in circuit breaker movement and editing them into to-be-controlled motion clips, used to control the circuit breaker movement through late-stage scripting.” Examiner is interpreting the claim language “used to control the circuit breaker movement through late-stage scripting” as a recitation of intended use. See MPEP §2111.
Zhuo does not explicitly disclose motion clips; however, in analogous art of factory control using simulation, Kuhn page 1901 section 3.2 second paragraph teaches “Virtual reality factory models enable to move through factory mock-ups, walk through, inspect, and animate motion in a rendered 3D-factory model.” Animation is a plurality of clips. Each animated clip of an animated motion in a rendered 3D factory is a respective edited motion clip.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Araya, Georgescu, Rezac, and Kuhn. One having ordinary skill in the art would have found motivation to use rendering animated motion into the system of a robot control system is advantageous because “[m]odeling and simulation techniques enable dynamic analysis to ensure that plant design problems and waste are discovered before the company ramps up for production.” See Kuhn section 3 page 1901 left column first full paragraph.
Claim 6 further recites “and capturing the movement tracks not participating in the circuit breaker movement and editing them into to-be-played motion clips, used to be played during late-stage simulation of the automated testing pipeline, thereby forming a complete and smooth movement process.” Zhuo does not explicitly disclose motion clips; however, in analogous art of factory control using simulation, Kuhn page 1901 section 3.2 second paragraph teaches “Virtual reality factory models enable to move through factory mock-ups, walk through, inspect, and animate motion in a rendered 3D-factory model.” Animation is a plurality of clips. Each animated clip of an animated motion in a rendered 3D factory is a respective edited motion clip.


Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
US 2020/0101601 A1 Zhuo, et al. [herein “Zhuo”] teaches simulating motion control of a robot in a digital twin environment.
US 2022/0026884 A1 Quiros Araya, et al. [herein “Araya”] teaches hierarchical coordination of automated robotic systems including decomposition of manufacturing tasks for delegation.
US patent 9,418,476 B2 Georgescu, et al. [herein “Georgescu”] teaches mesh quality improvement techniques for CAE processes.
US patent 5,097,589 Rezac, et al. [herein “Rezac”] column 5 teaches that the manufacture of circuit breakers can include automated testing of the circuit breaker.
US patent 10,249,077 B2 Laurent, et al. [herein “Laurent”] teaches rendering of 3D objects in CAD scenes.
Klingner, B. “Tetrahedral Mesh Improvement” Thesis, U. California Berkeley (2008) [herein “Klingner”] teaches mesh optimization algorithms such as used in STELLAR.
Kühn, W. “Digital Factory – Simulation Enhancing the Product and Production Engineering Process” Proceedings of 2006 Winter Simulation Conf., pp. 1899-1906 (2006) [herein “Kuhn”] teaches technology background of using digital twins including their use in rendering animation of the 3D-factory model. (Kuhn section 3.).

Regarding claim 5:
None of the references taken either alone or in combination with the prior art of record disclose “according to the chronological order of the plural movement track sections …, determining the highest level model of each said movement track section of each said mechanical installation, and recording an initial position and an end position of the highest level model of each said movement track section” in combination with the remaining elements and features of the claimed invention.
Regarding claim 7:
None of the references taken either alone or in combination with the prior art of record disclose “motion control for the circuit breakers in the digital-twin scene, and realizes motion control of the circuit breakers through collision testing” and “the coordinated control between kinetic movement of the models and movement of the mechanical installations is performed by a trigger, which simulates measurement and positioning for the circuit breakers as achieved using sensors in an actual, physical workshop” in combination with the remaining elements and features of the claimed invention.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Preuveneers, D., et al. “Robust digital twin compositions for Industry 4.0 smart manufacturing systems” IEEE 22nd Int'l Enterprise Distributed Object Computing Workshop, pp. 69-78 (2018)
teaches
Hierarchical digital twin modeling for manufacturing workflows.
US 10685430 B2 Liu; Boyang et al.

System and methods for generating an optimized 3D model


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        15 November 2022